Case 20-11285-mdc        Doc 252     Filed 07/23/20 Entered 07/23/20 16:38:08           Desc Main
                                    Document      Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 In re:                                     : Chapter 11
                                            :
 Museum of American Jewish History, d/b/a : Case No. 20-11285 (MDC)
 National Museum of American Jewish History :
                                            :
                Debtor.                     :

 DEBTOR’S MOTION FOR ENTRY OF AN ORDER DETERMINING THE VALUE OF
                   THE DEBTOR’S REAL PROPERTY

          The above-captioned debtor and debtor in possession (the “Debtor” or the “Museum”)

 hereby moves (this “Motion”) the Court for the entry of an order substantially in the form of the

 proposed order submitted herewith determining the value of the Debtor’s real property, which is

 asserted to be collateral with respect to the Series 2015A and Series 2015B bonds. In support of

 this Motion, the Debtor respectfully states as follows:

                                 JURISDICTION AND VENUE

          1.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.    The statutory and rule based predicates for the relief requested herein are section

 506 of the Bankruptcy Code and Bankruptcy Rule 3012.

                                         BACKGROUND

          4.    The Museum is a Pennsylvania non-profit corporation that operates a history

 museum presenting educational and public programs that preserve, explore and celebrate the

 history of Jews in America. The Museum is located on Independence Mall at 101 South

 Independence Mall East, Philadelphia, PA.




 121574058
Case 20-11285-mdc        Doc 252     Filed 07/23/20 Entered 07/23/20 16:38:08             Desc Main
                                    Document      Page 2 of 5



         5.     On March 1, 2020 (the "Petition Date"), the Debtor filed a voluntary petition for

 relief with the Court under chapter 11 of title 11 of the Bankruptcy Code. The Debtor is

 operating its organization and managing its property as a debtor in possession pursuant to

 sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee

 or examiner has been made in this chapter 11 case (the "Chapter 11 Case") and, as of the date of

 the filing of this Motion, no official committees have been appointed or designated.

         6.     The factual background relating to the Debtor's commencement of this Chapter 11

 Case is set forth in detail in the Declaration of Paul Waimberg In Support of First Day Motions

 (the "First Day Declaration") filed on March 1, 2010 [Dkt. No. 17] and incorporated herein by

 reference.

         7.     On June 23, 2020, the Debtor filed a First Amended Plan of Reorganization (the

 “Plan”) and a related Disclosure Statement. The Plan provides for the reorganization of the

 Debtor and the resolution of all outstanding Claims against, and Interests in, the Debtor.

         8.     UMB Bank serves as Indenture Trustee with respect to the Series 2015A and

 Series 2015B Bonds. An important issue with respect to confirmation of the Plan is the value of

 the Debtor’s real estate, which the Indenture Trustee asserts is collateral for the Class 3A (Series

 2015A Bonds) and Class 3B (Series 2015B Bonds) claims.

         9.     The Class 3A and Class 3B claimants have not filed any proofs of claim in this

 case to date. On information and belief, the Class 3A and Class 3B claimants assert a lien on the

 real property of the Debtor, located at 101 South Independence Mall East, Philadelphia, PA (the

 “Real Property”), and on certain personal property of the Debtor (the “Personal Property”).

         10.    The Debtor obtained an appraisal of the Real Property from Valbridge Property

 Advisors in September 2019 which valued the Real Property at $10,150,000. Since that time,




                                                 -2-
 121429404_1
Case 20-11285-mdc         Doc 252     Filed 07/23/20 Entered 07/23/20 16:38:08           Desc Main
                                     Document      Page 3 of 5



 real property values in Center City Philadelphia have been impacted by factors relating to

 COVID–19, including but not limited to a decreased demand for office space. Accordingly, the

 Real Property is now appropriately valued at $10,150,000 or less.

         11.    On information and belief, UMB Bank, as trustee for the Series 2015A and Series

 2015B Bonds, and BNB Bank, as the holder of the Series 2015A Bond, assert that the Real

 Property is valued at approximately $29,900,000 based on an appraisal of the Real Property

 obtained by BNB Bank from Newmark Knight Frank in January 2018. BNB Bank also obtained

 an appraisal of the Real Property from CBRE just a month prior to the Newmark Knight Frank

 appraisal. The CBRE appraisal valued the Real Property at $6,250,000..

         12.    Because the parties ascribe vastly different values to the Real Property, the value

 of the Real Property is a critical issue with respect to confirmation of a plan.

         13.    Although the parties also likely disagree as to the value of the Personal Property,

 the value of the Personal Property is not nearly as significant an issue for purposes of

 confirmation as the value of the Real Property.

         14.    By this Motion, the Debtor requests that the Court determine the value of the Real

 Property only in advance of confirmation of the Plan. The Debtor intends that the value of the

 Personal Property will be determined at the hearing to consider confirmation of the Plan.

         15.    Bankruptcy Rule 3012 provides as follows:

                Determination of amount of claim. On request by a party in interest
                and after notice – to the holder of the claim and any other entity the
                court designates – and a hearing, the court may determine:

                (1) the amount of a secured claim under § 506(a) of the Code; or

                (2) the amount of a claim entitled to priority under § 507 of the
                Code.

                Fed. R. Bankr. P. 3012.



                                                   -3-
 121429404_1
Case 20-11285-mdc        Doc 252     Filed 07/23/20 Entered 07/23/20 16:38:08              Desc Main
                                    Document      Page 4 of 5



         16.    Section 506(a)(1) of the Bankruptcy Code provides as follows:

                An allowed claim of a creditor secured by a lien on property in
                which the estate has an interest, or that is subject to setoff under
                section 553 of this title, is a secured claim to the extent of the value
                of such creditor’s interest in the estate’s interest in such property,
                or to the extent of the amount subject to setoff, as the case may be,
                and is an unsecured claim to the extent that the value of such
                creditor’s interest or the amount so subject to setoff is less than the
                amount of such allowed claim. Such value shall be determined in
                light of the proposed disposition or use of such property, and in
                conjunction with any hearing on such disposition or use or on a
                plan affecting such creditor’s interest.

                11 U.S.C. § 506(a)(1).

       Thus, section 506(a) divides allowed claims into two classes: “secured and unsecured

 portions, with the secured portion[s] of the claim[s] limited to the value of the collateral.” In re

 Heritage Highgate, Inc., 679 F.3d 132, 140 (3d Cir. 2012) (citing Associates Commercial Corp.

 v. Rash, 520 U.S. 953, 961 (1997)). To the extent a secured claim exceeds the value of the

 collateral, it deemed to be unsecured. Id.

                                              NOTICE

         17.    This Motion has been served upon: (a) the Clerk’s service list; (b) UMB Bank; (c)

 BNB Bank; and (d) counsel to the holders of the Series 2015B Bonds. The Debtor submits that

 good and sufficient notice of this Motion has been provided and that no other or further notice is

 necessary.




                                                  -4-
 121429404_1
Case 20-11285-mdc          Doc 252        Filed 07/23/20 Entered 07/23/20 16:38:08      Desc Main
                                         Document      Page 5 of 5



         WHEREFORE, the Debtor respectfully requests that this Court enter an Order in the

 form submitted herewith determining the value of the Real Property and granting such other and

 further relief as is just and proper.

 Dated: July 23, 2020

                                                     /s/ Peter C. Hughes
                                                     DILWORTH PAXSON LLP
                                                     Lawrence G. McMichael
                                                     Peter C. Hughes
                                                     Yonit A. Caplow
                                                     1500 Market St., Suite 3500E
                                                     Philadelphia, PA 19102
                                                     Telephone: (215) 575-7000
                                                     Facsimile: (215) 575-7200

                                                     Counsel for the Debtor and Debtor in
                                                     Possession




                                                   -5-
 121429404_1
